Citation Nr: 1338001	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  11-32 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for asthma.

2.  Entitlement to service connection for a respiratory disability, to include asthma.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 Regional Office (RO) rating decision that reopened and denied the Veteran's claim for entitlement to service connection for asthma.  The Board observes, however, that service connection for asthma was previously denied in a final March 2007 Board decision.  Therefore, the Board must first address whether the Veteran has submitted new and material evidence to reopen his claim for entitlement to service connection for asthma.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The Board notes that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In light of reopening the claim for entitlement to service connection for asthma, the Board will broaden the Veteran's claim under Clemens, and consider whether the Veteran is entitled to service connection for a broader claim for a respiratory disability.

A review of the Virtual VA paperless claims processing system includes VA treatment records dated from 2009 to 2012.  Other documents on Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents.  


FINDINGS OF FACT

1.  A March 2007 Board decision denied entitlement to service connection for asthma based on the determination that the evidence did not show a permanent disability.

2.  The Veteran did not appeal the March 2007 Board decision.

3.  The additional evidence presented since the March 2007 Board decision relates to an unestablished fact necessary to substantiate the claim.

4.  The Veteran's respiratory disability, to include asthma, became manifest years after service and is not otherwise related to service.

 
CONCLUSIONS OF LAW

1.  The March 2007 Board decision, which denied entitlement to service connection for asthma, became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  The additional evidence presented since the March 2007 Board decision is new and material, and the claim of service connection for asthma is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The Veteran's respiratory disability, to include asthma, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473  (2006).

In a new and material evidence claim, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1  (2006). 

In light of reopening the previously denied claim of service connection for asthma, further discussion here of compliance with the VCAA with regard to the claim to reopen is not necessary.

With respect to the claim for service connection on the merits, under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice by letter dated in November 2009.  This letter notified the Veteran of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  A VA examination was obtained in January 2010 whereby the examiner examined the Veteran and provided a detailed opinion regarding the etiology of the Veteran's current respiratory disability.  In his December 2011 Form 9 Appeal, the Veteran contended that the January 2010 examination was not sufficiently objective to form the basis of the decision.  The Veteran requested a new examination, by a different examiner, with a definitive nexus statement.  However, in March 2013, a different examiner reviewed the Veteran's claims folder and provided an addendum opinion.  Taken as a whole, the VA medical opinions provided were thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  These examinations contain complete diagnostic findings and provide opinions addressing the etiology of the Veteran's respiratory disabilities with supporting rationale.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Claim to Reopen 

The Board originally denied entitlement to service connection for asthma in a March 2007 decision based on the determination that the evidence did not show a permanent disability.  The Veteran did not appeal the denial, and it became final.  

Although the prior decision became final, a claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Where, as here, a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's responsibility to consider whether it is proper for a claim to be reopened.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating a claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If new and material evidence is found during this period, the decision does not become final.  Id.

At the time of the Board's denial in March 2007, the evidence consisted of the Veteran's service treatment records from December 1972 to January 1974, the Veteran's lay statements, an October 1997 VA treatment note, an October 2005 medical form, and a July 2006 VA medical opinion.  The Veteran's service treatment records showed a complaint of an asthma attack in December 1973.  However, the evidence did not show any diagnosis of a respiratory disorder, to include asthma.  In a rating decision in July 2004, the RO denied entitlement to service connection for asthma based on the determination that the evidence did not show a permanent disability, and in March 2007, the Board upheld this denial.  The Veteran did not appeal the March 2007 Board decision.

The additional evidence presented since the Board's denial in March 2007 includes statements from the Veteran and treatment records from the Jackson VA Medical Center (VAMC) from August 2009 to May 2012.  Significantly, a Jackson VAMC treatment record dated in December 2009 showed a diagnosis of asthma and chronic obstructive pulmonary disease.  Thus, because a chronic respiratory disability (asthma) has been diagnosed, the Board concludes that this newly received evidence is not cumulative of the record at the time of the March 2007 Board decision with respect to the issue of service connection for asthma and it raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  As such, the evidence submitted by the Veteran since the March 2007 Board decision constitutes new and material evidence, and the claim must be reopened.  38 C.F.R. § 3.156.  

Claim for Service Connection

Having reopened the claim, the Board will now address the merits of the underlying claim for service connection.  In this regard, a veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time is required, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

      Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

The Veteran contends that he developed asthma while in service.  Specifically, he claims that he did not have asthma when he enlisted in the Army or when he finished basic training.  The Veteran contends that he did not have any breathing problems until he went overseas.  He further contends that he had his first asthma attack while playing ball in service.  He claims that after this incident, he still had breathing problems, but he wanted to stay in the Army.  See November 2009 statement, August 2010 statement, and June 2012 statement.

Service treatment records are negative for a diagnosis of a chronic respiratory disability, to include asthma.  The records show that a December 1972 examination of the Veteran's chest found no significant respiratory abnormalities.  The records indicate that in December 1973, the Veteran complained of an asthma attack while playing ball.  The Veteran reported that he had asthma attacks before, but he was never put on any medication.  However despite his complaints, the Veteran was not diagnosed with asthma or prescribed any medication and the examiner noted "doubt history of asthma."  Notably, in December 1973, the Veteran's chest was evaluated as normal.  Likewise, on the Veteran's January 1974 separation examination, the Veteran's chest and lungs were evaluated as normal and the Veteran reported that he was in good health.  

Post service VA treatment records dated in October 1997 indicate that the Veteran had five upper respiratory infections; however, his lungs were evaluated as clear.  VA treatment records indicate that the Veteran was diagnosed with asthma in December 2009 and chronic obstructive pulmonary disease (COPD) in August 2009.  Subsequent VA treatment records from 2009 to 2012 show treatment for asthma and COPD.  VA treatment records from November 2010 through May 2012 show that the Veteran also likely has a component of obesity hypoventilation syndrome.

A treatment form from a correctional facility dated in October 2005 indicates that the Veteran received respiratory treatment with albuterol.

On VA examination in January 2010, the Veteran provided a detailed history of his respiratory symptoms.  He reported an episode of difficulty breathing while stationed in Germany while denying any preceding upper or lower respiratory infectious symptoms prior to this episode of shortness of breath.  The Veteran reported that he was treated with pills and a "breathing treatment," but he did not report obtaining a bronchial inhalant medication for daily use.  The Veteran did not report any other episodes of acute shortness of breath during service.  After service, the Veteran reported that he attempted to work in construction; however, he had to stop working because exposure to dust and heat would make him short of breath.  The Veteran reported that he did not take any daily respiratory medications until his incarceration in 2002.  He indicated that while in jail, he developed shortness of breath, which was diagnosed as asthma that was treated with bronchodilator and oral medication therapy.   After he was released from jail, the Veteran indicated that he established primary medical care at the Jackson VAMC in August 2009, where he was diagnosed with asthma and COPD.  The Veteran denied a history of childhood asthma, chronic sinus, and lower respiratory infections.  He was treated, however, for a positive PPD in 2000.  The Veteran also reported a 15 pack a year history of tobacco abuse, but no tobacco use for the past 15 years
The VA examiner found that the Veteran suffers from chronic persistent asthma marked by daily broncho restrictive episodes that impair his functional abilities.    He opined that it is unlikely that the Veteran's limited service significantly contributed to his current respiratory difficulties.  The VA examiner found that although the Veteran had one episode of acute shortness of breath which may have been due to obstructive respiratory disease, he was not provided ongoing medication therapy, nor did he have recurrent episodes while in service.  The VA examiner also noted that the Veteran was not discharged from service due to functional limitations occasioned by difficulties breathing.  He opined that it appears as if the Veteran's respiratory problems have increased over the last two decades and are more than likely a result of tobacco abuse and poor medication therapy compliance or adherence.  The VA examiner opined that the Veteran provides a history which is not consistent with the development of significant asthmatic complaints while he was in service and thus it is unlikely that his service led to the development of or contributed significantly to his current respiratory difficulties.

Because it was unclear whether the January 2010 VA examiner reviewed the claims folder in connection with the examination, the RO therefore requested an addendum opinion to clarify the January 2010 opinion, and in March 2013, a VA examiner provided an addendum opinion.  

In the March 2013 addendum opinion, the examiner indicated that in December 1973, the Veteran was treated for an asthmatic attack while playing basketball, but on physical examination, the Veteran's chest was clear without any wheezes or rales and the treating physician noted "doubt history of asthma."  The VA examiner noted that there was no record of additional episodes of shortness of breath or respiratory problems in the military.  He noted that the Veteran reported ongoing symptoms following discharge from the military, but was not treated for respiratory complaints until 2002.  The VA examiner found that a Jackson VAMC nurse practitioner indicated that the appellant had asthma in an August 2009 treatment report.  Pulmonary function tests in November 2011 revealed moderate obstruction, partly reversible.  The VA examiner opined that the Veteran's current diagnosed respiratory condition, which includes asthma, is not related to his in-service respiratory/asthma attack in 1973.  The VA examiner noted that the Veteran is morbidly obese and has a history of tobacco abuse and poor medication therapy compliance, which is most likely the cause of his current respiratory symptoms.

In general, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that a layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  While the Veteran is competent to report symptoms such as wheezing and shortness of breath, the diagnoses of asthma and COPD require that a person be qualified through education, training, or experience to offer a medical diagnosis.  For this reason, his respiratory disabilities, diagnosed as asthma and COPD, are not simple medical conditions and the Veteran is not competent to render diagnoses.  Furthermore, the determination as to the etiology of asthma and COPD requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  See 38 C.F.R. § 3.159.  

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In the instant case, there are no Jandreau exceptions regarding the Veteran's contentions concerning his respiratory disabilities.  While competent to report difficulty breathing, the Veteran is not competent to associate these symptoms with a particular underlying disability.  That is, the Veteran's asthma and COPD are not simple medical conditions he is competent to identify, he is not reporting a contemporaneous diagnosis, and he has not described symptoms that supported a later diagnosis by a medical professional.  The Veteran's own assertions as to etiology therefore have no probative value.  

Even to the extent that the Veteran's asthma and COPD might have been capable of lay observation, the Veteran's statements were specifically considered by the VA examining physicians in determining, nonetheless, that the Veteran's current respiratory disabilities were not related to his military service and were more likely due to the Veteran's morbid obesity, history of tobacco abuse and poor medication therapy compliance.  In this regard, the Board finds that the expert opinions of the VA physicians greatly outweigh any opinion of the Veteran regarding the onset and etiology of the Veteran's respiratory disabilities.  These opinions are highly probative as they reflect the VA examiners' specialized knowledge, training, and experience as to the etiology of the Veteran's respiratory disabilities, as well as consideration of all relevant lay and medical evidence of record.  The etiology of the Veteran's asthma and COPD are complex medical matters beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Therefore, whether the Veteran's respiratory disabilities were caused by service requires specialized training for a determination as to causation, and are therefore not susceptible of lay opinion.  In this regard, a medical professional has greater skill. 

Furthermore, to the extent that the Veteran's asthma and COPD are associated with smoking, as the current claim was filed after June 9, 1998, the Board notes that a disability or death will not be service connected on the basis that it resulted from injury or disease attributable to a Veteran's use of tobacco products during service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  

Asthma and COPD are not included among the chronic diseases listed under 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a), therefore consideration of continuity of symptomatology under 38 C.F.R. § 3.303(b) is not applicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In sum, the weight of the evidence shows that the Veteran's respiratory disabilities, diagnosed as asthma and COPD, are not related to service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for a respiratory disability, to include asthma, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  


ORDER

As new and material evidence has been received, the claim of service connection for asthma is reopened.  

Service connection for a respiratory disability, to include asthma, is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


